DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: it is not clear what is meant by “in this manner”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, it is not clear what is meant by “determining a time period between a detected separation of the charging cable from the charging cable connection and the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THOMPSON (US 2014/0211345).
 	Regarding claim 1, THOMPSON discloses a method for operating a charging station (2’, Figs. 4A-4B) for electric vehicles (4, Fig. B), comprising the steps of: 
 	- monitoring a switching state (“interlock” as disclosed in ¶ 0055 and 0062) of at least one fuse (44, Fig. 4A; it is noted the instant specification discloses the fuse is a “load safety 
 	- monitoring, with the aid of a contact state, a connection to and a separation from the charging cable connection by a charging cable (¶ 0055: connection is monitored via pilot signal; “EV cable” in ¶ 0060), 
 	- detecting with the aid of the monitored switching state an opening of the fuse occurring during a connection of the charging cable to the charging cable connection (¶ 0055, 0073: opening occurs during one of the fault conditions shown in TABLE 1, e.g., Pilot error or overcurrent conditions); and 
 	- automatically closing the fuse in the case of an opening detected in this manner following a detected separation of the charging cable from the charging cable connection (¶ 0070-0071: unplugging the vehicle clears the fault; ¶ 0076-0081: fault is reset).
 	Regarding claim 2, THOMPSON discloses the contact state is monitored via a pilot signal on an electric connection of the cable and/or the contact state is monitored by a measurement of an ohmic resistor arranged in the cable (¶ 0055, 0073: pilot signal is monitored).
 	Regarding claim 3, THOMPSON discloses the fuse comprises at least one load switch and/or a fault current switch (44 in Fig. 4A controls current to the load 4 and can be considered a “load switch” within the broadest reasonable interpretation).
	Regarding claim 6, THOMPSON discloses the fuse is closed autonomously in the charging station irrespective of a communication with a control centre arranged spatially remote (¶ 0051, 0142, 0169: control is possible without communicating with a remote control center).
	Regarding claim 8, THOMPSON discloses the grid connection is multi-phase and in the case of a detected opening of a fuse on one of the phases following the detected separation of the 
	Regarding claim 9, THOMPSON discloses following autonomous closure of the fuse, the method further comprises monitoring switching state of the fuse and in the case of an opening of the fuse without a detected connection of the charging cable to the charging cable connection (¶ 0063), transmitting an interruption signal to a spatially remote control centre (¶ 0132).
	Regarding claim 11, THOMPSON discloses determining a number of detected openings within an interval and, when a maximum number is exceeded, preventing the autonomous closure (see 220, Fig. 6 and corresponding disclosure; ¶ 0093).
	Regarding claim 12, THOMPSON discloses a charging station (2’, Figs. 4A-4B) for electric vehicles (4, Fig. B), comprising: 
 	- a monitoring device configured to monitor a switching state (“interlock” as disclosed in ¶ 0055 and 0062) of at least one fuse (44, Fig. 4A; it is noted the instant specification discloses the fuse is a “load safety switch” in ¶ 0035) arranged between a grid connection (input to 6’, Fig. 4A) and a charging cable connection (charging cable connected to 32 in Fig. 4B; “EV cable” in ¶ 0060); and 
 	- a detection device configured to detect a contact state of a charging cable at the charging cable connection (¶ 0055: connection is monitored via pilot signal; “EV cable” in ¶ 0060), 
 	wherein an evaluation device is configured to detect an opening of the fuse occurring during a connection of the charging cable to the charging cable connection with the aid of the 
 	- wherein a switching device is configured to autonomously close the fuse in the case of an opening of the fuse detected by the evaluation device after a detected separation of the charging cable from the charging cable connection (¶ 0070-0071: unplugging the vehicle clears the fault; ¶ 0076-0081: fault is reset).
 	Regarding claim 13, THOMPSON discloses the fuse is configured to detect an electrical fault at least at the charging cable connection and to switch an electrical connection between the grid connection and the charging cable connection (¶ 0055, 0073: opening occurs during one of the fault conditions shown in TABLE 1, e.g., Pilot error or overcurrent conditions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON as applied to claims 1-3, 6, 8, 9, and 11-13 above, and further in view of DESBOIS (US 2014/0111013).
 	Regarding claim 4, THOMPSON discloses the method as applied to claim 1 but fails to disclose in the case of a previously detected opening, the method further comprises recording a temperature in or at the fuse. DESBOIS discloses in the case of a previously detected opening, the method further comprises recording a temperature in or at the fuse (¶ 0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recording the temperature in or at the fuse in order to prevent excessive temperatures at the fuse and therefore provide increased protection and/or safety for the charging station.
 	Regarding claim 5, THOMPSON as modified by DESBOIS discloses when a maximum temperature is exceeded, the method further comprises: - preventing the autonomous closure; and/or - waiting a certain time until autonomous closure; and/or - reducing a charging capacity .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON as applied to claims 1-3, 6, 8, 9, and 11-13 above, and further in view of ALBERTSON (US 2014/0103878).
	Regarding claim 7, THOMPSON discloses the method as applied to claim 1 but fails to disclose closing the fuse with the aid of a motorised actuator. ALBERTSON discloses closing the fuse with the aid of a motorised actuator (¶ 0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fuse of THOMPSON by utilizing a motorized actuator in order to utilize the known characteristics of motorised actuators.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable (subject to 112 rejection) if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose “determining a time period between a detected separation of the charging cable from the charging cable connection and the autonomous closure of the fuse in particular the time period becomes constantly longer, depending on the number of the detected openings within an interval, in particular the interval after each detected opening by a time period, in particular by the previously determined time period”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        1/29/2021